Name: 86/227/EEC: Commission Decision of 15 April 1986 authorizing Belgium, Denmark and Ireland to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1986-06-11

 Avis juridique important|31986D022786/227/EEC: Commission Decision of 15 April 1986 authorizing Belgium, Denmark and Ireland to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC Official Journal L 156 , 11/06/1986 P. 0031 - 0032*****COMMISSION DECISION of 15 April 1986 authorizing Belgium, Denmark and Ireland to permit temporarily the marketing of field pea seed not satisfying the requirements of Council Directive 66/401/EEC (86/227/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 thereof, Having regard to the requests submitted by Belgium, Denmark and Ireland, Whereas in Belgium the production of seed of field pea (Pisum sativum L. partim) of the round green type intended for agricultural use in spring sowing satisfying the requirements laid down in Directive 66/401/EEC, was insufficient in 1985 and is not adequate to supply the needs of that country; Whereas in Denmark the production of seed of field pea of the early ripening, short growth type, satisfying the requirements laid down in Directive 66/401/EEC, was insufficient in 1985 and is not adequate to supply the needs of that country; Whereas in Ireland the production of seed of field pea of the types known as white pea and marrowfat, satisfying the requirements laid down in Directive 66/401/EEC, was insufficient in 1985 and is not adequate to supply the needs of that country; Whereas it has not been possible to cover those needs satisfactorily by the use of certified seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas Belgium, Denmark and Ireland should therefore be authorized to permit, for a period expiring on 30 June 1986, the marketing of seed of the abovementioned species of a category subject to less stringent requirements; Whereas it appears desirable also to authorize other Member States which are able to supply Belgium, Denmark and Ireland with such seed not satisfying the requirements of the said Directive to permit the marketing of such seed, provided that it is intended exclusively for Belgium, Denmark or Ireland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Belgium, Denmark and Ireland are hereby authorized to permit, until 30 June 1986, the marketing on their territories of: - in the case of Belgium, a maximum of 440 tonnes of seed of field pea (Pisum sativum L. partim) of the round green type intended for agricultural use in spring sowing of the category 'commercial seed', - in the case of Denmark, a maximum of 5 900 tonnes of seed of field pea of the early ripening, short growth type of the category 'certified seed, first generation' or 'certified seed, second generation' which does not satisfy the requirements relating to minimum germination capacity laid down in Annex II to Directive 66/401/EEC, - in the case of Ireland, a maximum of 320 tonnes of seed of field pea of the types known as white pea and marrowfat of the category 'certified seed, second generation' which does not satisfy the requirements relating to minimum germination capacity laid down in Annex II to Directive 66/401/EEC, provided that the following requirements are satisfied: (a) in the cases of Denmark and Ireland, the germination capacity of the seed shall be at least 70 % of pure seed; (b) in the cases of Denmark and Ireland, the official label of the seed shall state: 'Minimum germination capacity 70 %'; (c) in all cases, the official label of the seed shall state: 'Intended exclusively for Belgium', 'Intended exclusively for Denmark' or 'Intended exclusively for Ireland', as appropriate. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 6 660 tonnes of field pea seed, provided that such seed is intended exclusively for Belgium, Denmark or Ireland. The official label shall state: 'Intended exclusively for Belgium', 'Intended exclusively for Denmark' or 'Intended exclusively for Ireland', as appropriate. Article 3 The Member States shall notify the Commission before 1 November 1986 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 15 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 362, 31. 12. 1985, p. 8.